Filed 7/3/13 P. v. Tarver CA2/6
                       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered
published for purposes of rule 8.111.5.


                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                        DIVISION SIX

THE PEOPLE,                                                                    2d Crim. No. B246457
                                                                             (Super. Ct. No. BA395939)
                 Plaintiff and Respondent,                                     (Los Angeles County)
v.
ALLEN TARVER,
                   Defendant and Appellant.



                   Allen Tarver appeals from the judgment following his no contest plea to
possession for sale of cocaine base (Health & Saf. Code, § 11351.5). Pursuant to the
negotiated plea, the trial court suspended imposition of sentence and granted three years
probation with 180 days county jail. Appellant was ordered pay a $200 restitution fine (Pen.
Code, § 1202.4, subd. (b))1, a $200 probation revocation fine (§ 1202.44), a $40 court security
fee, a $30 conviction assessment, a $50 lab fee (Health & Saf. Code, § 11372.5), and $85
penalty assessments (§ 1464; Gov., Code, § 76000).
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
                   On May 21, 2013, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. No response has been
received.



1   All statutory references are to the Penal Code unless otherwise stated.
              The arrest report, preliminary hearing transcript, and transcript of the motion to
suppress evidence reflect that the Los Angeles Police Department found baggies of rock
cocaine, a revolver and shotgun, cash, pills, marijuana, a razor blade, and a scale in appellant's
bedroom during a probation search of his father's, David Tarver, house. The trial court
partially granted appellant's motion to suppress evidence (§1538.5) on the ground that the
firearms, pills, cash, marijuana, razor blade, and scale were not in plain view during the
protective sweep of appellant's bedroom. The trial court denied the motion to suppress the
baggies of cocaine and a revolver which were in plain view.
              We have reviewed the entire record and are satisfied that appellant's attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v. Wende
(1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                           YEGAN, J.


We concur:


              GILBERT, P.J.


              PERREN, J.




                                                2
                               Gail Ruderman Feuer, Judge

                           Superior Court County of Los Angeles

                           ______________________________


             Richard Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.


             No appearance for Respondent.




                                             3